___________

                            No. 95-2522
                            ___________


William H. Whetstine,            *
                                 *
          Appellant,             *
                                 *
     v.                          *   Appeal from the United States

                                *    District Court for the
Warden John Thalacker, Iowa     *    Southern District of Iowa.
Men's Reformatory; State of     *
Iowa; Sally M. Chandler-Halford,*          [UNPUBLISHED]
Department of Corrections,      *
                                *
          Appellees.            *

                            ___________

                  Submitted:   January 4, 1996

                        Filed: January 12, 1996
                             ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     William H. Whetstine, a Iowa inmate, was found guilty by a
jury of two counts of third-degree sexual assault and was sentenced
to two consecutive ten-year terms.        The Iowa Supreme Court
dismissed his direct appeal, Whetstine v. State, No. 87-1575 (Iowa
Aug. 10, 1988), and affirmed the denial of his application for
postconviction relief, Whetstine v. State, No. 93-205 (Iowa Apr. 4,
1994). Whetstine then filed a 28 U.S.C. § 2254 (1988) petition for
habeas corpus relief.     The District Court1 denied the petition
without an evidentiary hearing, and Whetstine appeals.

     1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
     After careful review of the record before us and the briefs
filed by Whetstine and by his appointed counsel, as well as the
brief filed by the state, we conclude the District Court correctly
denied Whetstine's petition. Accordingly, we affirm. See 8th Cir.
R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-